729 N.W.2d 862 (2007)
Dennis D. HORTON, Personal Representative of the Estate of Dorothy E. Horton, Deceased, Plaintiff-Appellee,
v.
Wallace A. ARNESON, Jr., M.D., and Michigan Multispecialty Physicians, P.C., doing business as Associates in General & Vascular Surgery, Defendants-Appellants.
Docket No. 133279. COA No. 275060.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the *863 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.